*503Respondent’s determination is supported by substantial evidence, namely, the testimony of an inspector that he observed petitioner’s vehicle, which had a cab-like partition and three persons inside in addition to the driver, stop at a bus station, where the driver solicited a fourth passenger, and then proceed towards a subway station, and that when he stopped the vehicle the passengers in the back seat said that the driver, who they did not know personally, usually takes them to the station for a dollar. The driver’s testimony that the passengers were all friends of his who he was giving a ride to work raised an issue of credibility that was for the Administrative Law Judge to decide." We have considered petitioner’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Williams and Tom, JJ.